                  Case 20-12456-JTD                Doc 382         Filed 11/10/20          Page 1 of 17




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                               )        Chapter 11
                                                                     )
RTI HOLDING COMPANY, LLC, et al.,1                                   )        Case No. 20-12456 (JTD)
                                                                     )
                                       Debtors.                      )        (Jointly Administered)

AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
 HEARING ON NOVEMBER 12, 2020 AT 2:00 P.M. (PREVAILING EASTERN TIME)
              BEFORE THE HONORABLE JOHN T. DORSEY

               This hearing will be held telephonically via CourtCall and by video via
           Zoom. All parties wishing to appear must do so telephonically by contacting
            CourtCall, LLC at 866-582-6878. Only those parties that will be addressing
             the Court should appear by video via Zoom in addition to their CourtCall
            registration. Please note that ALL parties (including those participating via
            video conference) must also call into CourtCall, at least fifteen (15) minutes
           prior to the scheduled hearing. PLEASE NOTE THAT MICROPHONES ON
              THE ZOOM MEETING WILL BE MUTED AND THE ONLY AUDIO
                               WILL BE THROUGH COURTCALL.

                 Topic: RTI Holding Company, LLC, et al., Case No. 20-12456 (JTD)

                            Date & Time: November 12, 2020 at 2:00 p.m. (ET)

              Join ZoomGov Meeting: https://debuscourts.zoomgov.com/j/1616553604

                                                   Password: 656812


1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
2   Amended items noted in bold.



DOCS_DE:231587.2 76136/002
                Case 20-12456-JTD      Doc 382      Filed 11/10/20   Page 2 of 17




ADJOURNED MATTER:

1.      Debtors' Motion for Entry of an Order Extending Time for Performance of Obligations
        Under Unexpired Leases of Nonresidential Real Property Pursuant to Bankruptcy Code
        Section 365(d)(3) [Filed 10/8/20] (Docket No. 79)

        Response Deadline: N/A
        Responses Received:
             A. Objection of National Retail Property, LP; Aston Properties, Inc.; Benderson
                Development Company, LLC; Brookfield Properties Retail, Inc.; Regency
                Centers, LP; Tanger Outlet Centers, Inc.; Win Properties, Inc.; And Realty
                Income Corp. To Debtors Motion Extending Time For Performance Of
                Obligations Under Unexpired Leases Of Nonresidential Real Property Pursuant
                To Bankruptcy Code Section 365(d)(3) [Filed 10/15/20] (Docket No. 124)
             B. Objection of Brixmor Operating Partnership, LP, CGI 3, LP, SCF RD Funding
                IV, LLC, STORE Master Funding XIII, LLC, STORE Master Funding XIV,
                LLC, and STORE SPE Ruby Tuesday 2017-8, LLC to Debtors Motion for Entry
                of an Order Extending Time for Performance of Obligations Under Unexpired
                Leases of Nonresidential Real Property Pursuant to Bankruptcy Code Section
                365(d)(3) [Filed 10/15/20] (Docket No. 133)
             C. Joinder of Simon Property Group, Inc. to Objection of National Retail Property,
                LP; Aston Properties, Inc.; Benderson Development Company, LLC; Brookfield
                Properties Retail, Inc.; Regency Centers, LP; Tanger Outlet Centers, Inc.; Win
                Properties, Inc.; and Realty Income Corp. to the Debtors Motion for Entry of an
                Order Extending Time for Performance of Obligations Arising Under Unexpired
                Leases of Nonresidential Real Property Pursuant to Bankruptcy Code Section
                365(d)(3) [Filed 10/16/20] (Docket No. 147)
             D. Joinder of Gold Square PA, LLC to Landlord Objections [Docs. 124, 133, 147]
                To Debtors Motion For Entry Of An Order Extending Time For Performance Of
                Obligations Under Unexpired Leases Of Nonresidential Real Property Pursuant
                To Bankruptcy Code Section 365(D)(3) And Reservation Of Rights [Filed
                10/16/20] (Docket No. 151)
             E. Joinder of Meeker Family Limited Partnership and William V. Meeker in
                Opposition to Debtors' Motion for Entry of an Order Extending Time for
                Performance of Obligations Under Unexpired Leases of Nonresidential Real
                Property Pursuant to Bankruptcy Code Section 365(d)(3) [Filed 11/6/20] (Docket
                No. 314)
             F. Joinder of Lisbon Landing LLC to Certain Other Landlords' Objections to
                Debtors' Motion for Entry of an Order Extending Time for Performance of
                Obligations Under Unexpired Leases of Nonresidential Real Property Pursuant to
                Bankruptcy Code Section 365(d)(3) [Filed 11/5/20] (Docket No. 316)
             G. Joinder of Chazparem, LLC and South Asheville Hotel Associates, LLC to
                Certain Other Landlords' Objections to Debtors' Motion for Entry of an Order


DOCS_DE:231587.2 76136/002                      2
                Case 20-12456-JTD      Doc 382      Filed 11/10/20   Page 3 of 17




                 Extending Time for Performance of Obligations Under Unexpired Leases of
                 Nonresidential Real Property Pursuant to Bankruptcy Code Section 365(d)(3)
                 [Filed 11/6/20] (Docket No. 346)
             H. Objection of Thomas W. and Sandra B. Spears to Debtors' Motion for Entry of an
                Order Extending Time for Performance of Obligations Under Unexpired Leases
                of Nonresidential Real Property Pursuant to Bankruptcy Code Section 365(d)(3)
                [Filed 11/6/20] (Docket No. 348)

        Related Documents:

             A. [Signed] Interim Order Extending the Debtors' Performance of Obligations Under
                Unexpired Leases of Nonresidential Real Property Pursuant to Section 365(d)(3)
                of the Bankruptcy Code [Filed 10/22/20] (Docket No. 180) (the “Interim Order”)

        Status: This matter has been adjourned to the hearing scheduled for November 30, 2020
        at 2:00 p.m. (ET).

MATTERS GOING FORWARD:

2.      Debtors’ Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order
        Authorizing the Retention and Employment of Cheng Cohen LLC, as Special Corporate
        and Franchise Counsel to the Debtors and Debtors in Possession Nunc Pro Tunc to the
        Petition Date [Filed 10/15/20] (Docket No. 135)

        Response Deadline: October 29, 2020 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        November 10, 2020 at 4:00 p.m. (ET).

        Responses Received:
             A. Informal comments from the U.S. Trustee and the Official Committee of
                Unsecured Creditors.
             B. United States Trustee’s Objection to Debtors’ Application Pursuant to
                Section 327(e) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                Bankruptcy Procedure, and Local Rule 2014-1 for an Order Authorizing the
                Retention and Employment of Cheng Cohen LLC, as Special Corporate and
                Franchise Counsel to the Debtors and Debtors In Possession [Filed 11/10/20]
                (Docket No. 373)

        Related Documents: None at this time.

        Status: The Debtors are working to resolve the objection filed by the U.S. Trustee. If
        resolved, a form of order will be submitted under certification of counsel.




DOCS_DE:231587.2 76136/002                      3
                Case 20-12456-JTD      Doc 382      Filed 11/10/20   Page 4 of 17




3.      Motion of Debtors for Entry of Order (I) Establishing Procedures for Interim
        Compensation and Reimbursement of Expenses of Professionals and (II) Granting
        Related Relief [Filed 10/23/20] (Docket No. 187)

        Response Deadline: November 6, 2020 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
             A. Certification of No Objection to Motion of Debtors for Entry of Order (I)
                Establishing Procedures for Interim Compensation and Reimbursement of
                Expenses of Professionals and (II) Granting Related Relief [Filed 11/9/20]
                (Docket No. 369)
             B. [Signed] Order (I) Establishing Procedures for Interim Compensation and
                Reimbursement of Expenses of Professionals and (II) Granting Related
                Relief [Filed 11/10/20] (Docket No. 374)

        Status: The Court has entered the order on this matter and it is now resolved.

4.      Motion of Debtors for Interim and Final Orders (A) Approving the Debtors’ Proposed
        Adequate Assurance of Payment for Future Utility Services, (B) Prohibiting Utility
        Companies from Altering, Refusing, or Discontinuing Services, (C) Approving the
        Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
        Granting Related Relief [Filed 10/7/20] (Docket No. 8)

        Response Deadline: October 23, 2020 at 4:00 p.m. (ET).

        Responses Received:

             A. Objection of Certain Utility Companies to the Motion of Debtors for Interim and
                Final Orders (A) Approving the Debtors' Proposed Adequate Assurance of
                Payment for Future Utility Services, (B) Prohibiting Utility Companies from
                Altering, Refusing, or Discontinuing Services, (C) Approving the Debtors'
                Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
                Granting Related Relief [Filed 10/16/20] (Docket No. 152)

        Related Documents:

             A. [Signed] Interim Order (A) Approving the Debtors' Proposed Adequate Assurance
                of Payments for Future Utility Services, (B) Prohibiting Utility Companies from
                Altering, Refusing, or Discontinuing Services, (C) Approving the Debtors'
                Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
                Granting Related Relief [Filed 10/9/20] (Docket No. 89)
             B. Notice of Entry of Interim Order and Final Hearing Regarding Motion of Debtors
                for Interim and Final Order (A) Approving the Debtors' Proposed Adequate


DOCS_DE:231587.2 76136/002                      4
                Case 20-12456-JTD      Doc 382      Filed 11/10/20   Page 5 of 17




                 Assurance of Payments for Future Utility Services, (B) Prohibiting Utility
                 Companies from Altering, Refusing, or Discontinuing Services, (C) Approving
                 the Debtors' Proposed Procedures for Resolving Adequate Assurance Requests,
                 and (D) Granting Related Relief [Filed 10/9/20] (Docket No. 98)

        Status: The Debtors are working to resolve the pending objection.

5.      Debtors’ Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order
        Authorizing the Retention and Employment of Baker Donelson Bearman Caldwell &
        Berkowitz, PC, as Special Counsel to the Debtors and Debtors in Possession Nunc Pro
        Tunc to the Petition Date [Filed 10/16/20] (Docket No. 146)

        Response Deadline: October 30, 2020 at 4:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents:
             A. Certification of Counsel Regarding Debtors' Application Pursuant to Section
                327(e) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                Bankruptcy Procedure, and Local Rule 2014-1 for an Order Authorizing the
                Retention and Employment of Baker Donelson Bearman Caldwell &
                Berkowitz, PC, as Special Counsel to the Debtors and Debtors in Possession
                Nunc Pro Tunc to the Petition Date [Filed 11/9/20] (Docket No. 368)
             B. [Signed] Order Pursuant to Section 327(e) of the Bankruptcy Code
                Authorizing the Retention and Employment of Baker Donelson Bearman
                Caldwell & Berkowitz, PC, as Special Counsel to the Debtors and Debtors in
                Possession Nunc Pro Tunc to the Petition Date [Filed 11/10/20] (Docket No.
                375)

        Status: The Court has entered the order on this matter and it is now resolved.

6.      Application of the Debtors for Entry of an Order Pursuant to 11 U.S.C. § 327(a) and
        Fed.R.Bankr.P. 2014(a), 2016 and 5002 Authorizing the Employment and Retention of
        Johnson Associates, Inc. as Compensation Advisor to the Debtors Nunc Pro Tunc to
        October 7, 2020 [Filed 10/21/20] (Docket No. 167)

        Response Deadline: November 5, 2020 at 4:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents:
             A. Supplemental Declaration of Alan Johnson in Support of Application of the
                Debtors for Entry of an Order Pursuant to 11 U.S.C. § 327(a) and
                Fed.R.Bankr.P. 2014(a), 2016 and 5002 Authorizing the Employment and


DOCS_DE:231587.2 76136/002                      5
                Case 20-12456-JTD       Doc 382      Filed 11/10/20    Page 6 of 17




                 Retention of Johnson Associates, Inc. as Compensation Advisor to the
                 Debtors [Filed 11/10/20] (Docket No. 381)

        Status: The Debtors are working to resolve the informal comments from the U.S.
        Trustee. If resolved, a form of order will be submitted under certification of counsel.

7.      Debtors' Motion to Approve Procedures for De Minimis Asset Transactions and
        Abandonment of De Minimis Assets [Filed 10/23/20] (Docket No. 185)

        Response Deadline: October 29, 2020 at 4:00 p.m. (ET). Extended for the DIP Lenders,
        and the Official Committee of Unsecured Creditors to November 3, 2020 at 12:00 p.m.
        (ET). Extended for the U.S. Trustee to November 9, 2020 at 4:00 p.m.

        Responses Received: Informal comments from the U.S. Trustee, the DIP Lenders and the
        Official Committee of Unsecured Creditors.

        Related Documents:

             A. [Signed] Order Granting Motion to Shorten Notice Period With Respect to
                Debtors' Motion to Approve Procedures for De Minimis Asset Transactions and
                Abandonment of De Minimis Assets [Filed 10/28/20] (Docket No. 207)

             B. Notice of Hearing on Debtors' Motion to Approve Procedures for De Minimis
                Asset Transactions and Abandonment of De Minimis Assets [Filed 10/28/20]
                (Docket No. 220)

        Status: The Debtors are working to resolve the informal comments received. The
        Debtors will update the Court regarding the status of this matter.

8.      Debtors’ Motion for Entry of an Order Authorizing the Employment and Compensation
        of Certain Professionals Utilized in the Ordinary Course of Business [Filed 10/16/20]
        (Docket No. 143)

        Response Deadline: October 30, 2020 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        November 2, 2020 at 4:00 p.m. (ET).

        Responses Received: Informal comments from the U.S. Trustee.

        Related Documents: None at this time.

        Status: The Debtors are working to resolve the informal comments from the U.S.
        Trustee. If resolved, a form of order will be submitted under certification of counsel.




DOCS_DE:231587.2 76136/002                       6
                Case 20-12456-JTD      Doc 382      Filed 11/10/20   Page 7 of 17




9.      Debtors' Motion for Entry of an Order Pursuant to Sections 105(A) and 503(B) of the
        Bankruptcy Code Abating Rents Under Unexpired Leases of Nonresidential Real
        Property for Restaurants Affected by Government Regulations [Filed 10/16/20] (Docket
        No. 145)

        Response Deadline: November 5, 2020 at 4:00 p.m. (ET). Extended for Gold Square PA,
        LLC to November 6, 2020 at 4:00 p.m. (ET). Extended for Middletown Resources I
        L.P. and Steven W. Thomas to November 10, 2020 at 4:00 p.m. (ET).

        Responses Received:
             A. Objection of Thomas W. and Sandra B. Spears to Debtors' Motion for Entry of an
                Order Pursuant to Sections 105(A) and 503(B) of the Bankruptcy Code Abating
                Rents Under Unexpired Leases of Nonresidential Real Property for Restaurants
                Affected by Government Regulations [Filed 10/29/20] (Docket No. 229)
             B. Objection of Maryville College to Debtors' Motion for Entry of an Order Pursuant
                to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents Under
                Unexpired Leases of Nonresidential Real Property For Restaurants Affected by
                Government Regulations [Filed 11/4/20] (Docket No. 281)
             C. Objection of Tina M. Castro to Motion of Debtors for Entry of an Order Pursuant
                to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents Under
                Unexpired Leases of Nonresidential Real Property For Restaurants Affected by
                Government Regulations [Filed 11/4/20] (Docket No. 282)
             D. Notice of Objection to Debtors’ Motion for Entry of an Order Pursuant to
                Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents Under
                Unexpired Leases of Nonresidential Real Property For Restaurants Affected by
                Government Regulations Filed by Potter Properties, LLC [Filed 11/5/20] (Docket
                No. 296)
             E. Objection of Gold Square PA, LLC to Debtors’ Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                Under Unexpired Leases of Nonresidential Real Property For Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 298)
             F. Objection of Moody National Companies to Debtors’ Motion for Entry of an
                Order Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating
                Rents Under Unexpired Leases of Nonresidential Real Property For Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 301)
             G. Objection of SART, LLC to Debtors' Motion for Entry of an Order Pursuant to
                Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents Under
                Unexpired Leases of Nonresidential Real Property For Restaurants Affected by
                Government Regulations [Filed 11/5/20] (Docket No. 302)
             H. Sunshine Realties, LLC's Objection to Debtors' Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                Under Unexpired Leases of Nonresidential Real Property for Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 303)


DOCS_DE:231587.2 76136/002                      7
                Case 20-12456-JTD       Doc 382      Filed 11/10/20   Page 8 of 17




             I. Limited Objection by Myra C. Clark to Debtors' Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                Under Unexpired Leases of Nonresidential Real Property for Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 304)
             J. Joinder of Seritage SRC Finance LLC to Objections to Debtors' Motion for Entry
                of an Order Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code
                Abating Rents Under Unexpired Leases of Nonresidential Real Property For
                Restaurants Affected by Government Regulations Filed by RTI Holding
                Company, LLC [Filed 11/5/20] (Docket No. 308)
             K. Objection, Joinder, and Reservation of Rights of KRG Evans Mullins Outlets,
                LLC to Debtors' Motion for Entry of an Order Pursuant to Sections 105(a) and
                503(b) of the Bankruptcy Code Abating Rents Under Unexpired Leases of
                Nonresidential Real Property for Restaurants Affected by Government
                Regulations [Filed 11/5/20] (Docket No. 310)
             L. Objection of the Trustees of The Atlantis Trust to Debtors' Motion for Entry of an
                Order Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating
                Rents Under Unexpired Leases of Nonresidential Real Property for Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 311)
             M. Opposition of Meeker Family Limited Partnership and William V. Meeker in
                Opposition to Debtors’ Motion for Entry of an Order Pursuant to Sections 105(a)
                and 503(b) of the Bankruptcy Code Abating Rents Under Unexpired Leases of
                Nonresidential Real Property For Restaurants Affected by Government
                Regulations [Filed 11/5/20] (Docket No. 312)
             N. Objection to Debtors' Motion for Entry of an Order Pursuant to Sections 105(a)
                and 503(b) of the Bankruptcy Code Abating Rents Under Unexpired Leases of
                Nonresidential Real Property for Restaurants Affected by Government
                Regulations Filed by Chester C. Fosgate Company, LLC [Filed 11/5/20] (Docket
                No. 313)
             O. Objection and Joinder of Lisbon Landing, LLC to Other Landlords' Objections to
                Debtors' Motion for Entry of an Order Pursuant to Sections 105(A) and 503(B) of
                the Bankruptcy Code Abating Rents Under Unexpired Leases of Nonresidential
                Real Property for Restaurants Affected by Government Regulations [Filed
                11/5/20] (Docket No. 318)
             P. Opposition and Reservation of Rights of Brookwoody, LLC with Respect to
                Debtors' Motion for Entry of an Order Pursuant to Sections 105(a) and 503(b) of
                the Bankruptcy Code Abating Rents Under Unexpired Leases of Nonresidential
                Real Property for Restaurant Affected by Government Regulations [Filed
                11/5/20] (Docket No. 319)
             Q. Limited Objection of Stafford RT, LLC to Debtors' Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                under Unexpired Leases of Nonresidential Real Property for Restaurants Affected
                by Government Regulations [Filed 11/5/20] (Docket No. 325)



DOCS_DE:231587.2 76136/002                       8
                Case 20-12456-JTD      Doc 382      Filed 11/10/20   Page 9 of 17




             R. Objection and Joinder to Objections, to Debtors' Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                under Unexpired Leases of Nonresidential Real Property for Restaurants Affected
                by Government Regulations Filed by Northwoods Crossing Station LLC, Phillips
                Edison & Company [Filed 11/5/20] (Docket No. 328)
             S. Objection to Debtors’ Motion for Entry of an Order Pursuant to Sections 105(a)
                and 503(b) of the Bankruptcy Code Abating Rents Under Unexpired Leases of
                Nonresidential Real Property For Restaurants Affected by Government
                Regulations Filed by 5102 Princess Anne Road LLC (currently known as Route
                Ten, LLC), Frederick P. Perkins, Brenda P. Walsh [Filed 11/5/20] (Docket No.
                329)
             T. Objection of Anthony Friedman to Debtors’ Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                Under Unexpired Leases of Nonresidential Real Property For Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 331)
             U. Objection of Bennett Partners, L.L.L.P., Brixmor Operating Partnership, LP, CGI
                3, LP, Federal Realty Investment Trust, RCLAN-RT, LLC/JENORA-RT, LLC,
                SCF RD Funding IV, LLC, Michael L. Shular, STORE Master Funding XIII,
                LLC, STORE Master Funding XIV, LLC, STORE SPE Ruby Tuesday 2017-8,
                LLC, and The Macerich Company to Debtors’ Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                Under Unexpired Leases of Nonresidential Real Property for Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 332)
             V. Opposition Response of Chick-fil-A to Debtors’ Motion for Entry of an Order
                Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents
                Under Unexpired Leases of Nonresidential Real Property for Restaurants
                Affected by Government Regulations [Filed 11/5/20] (Docket No. 333)
             W. Joinder of Anthony Freidman in Oppositions to Debtors’ Motion for Entry of an
                Order Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating
                Rents Under Unexpired Leases of Nonresidential Real Property for Restaurants
                Affected by Government Regulations [Filed 11/6/20] (Docket No. 349)
             X. Joinder of Metropolitan Knoxville Airport Authority To Objections Of Multiple
                Landlords To Debtors Motion For Entry Of An Order Pursuant To Sections
                105(A) And 503(B) Of The Bankruptcy Code Abating Rents Under Unexpired
                Leases Of Nonresidential Real Property For Restaurants Affected By Government
                Regulations [Filed 11/9/20] (Docket No. 358)
             Y. Joinder of Simon Property Group, Inc. To Objection Of Bennett Partners,
                L.L.L.P., Brixmor Operating Partnership, LP, CGI 3, LP, Federal Realty
                Investment Trust; RCLAN-RT, LLC / JENORA-RT, LLC, SCF RR Funding Iv,
                LLC, Michael L. Shular, Store Master Funding XIII, LLC, Store Master Funding
                XIV, LLC, Store SPE Ruby Tuesday 2017-8, LLC, And The Macerich Company
                To Debtors Motion For Entry Of An Order Pursuant To Sections 105(A) And
                503(B) Of The Bankruptcy Code Abating Rents Under Unexpired Leases Of



DOCS_DE:231587.2 76136/002                      9
               Case 20-12456-JTD       Doc 382       Filed 11/10/20    Page 10 of 17




                 Nonresidential Real Property For Restaurants Affected By Governmental
                 Regulations [Filed 11/9/20] (Docket No. 359)
             Z. Objection of Middletown Resources I L.P. And Steven W. Thomas To The
                Debtors Motion For Entry Of An Order Pursuant To Sections 105(A) And 503(B)
                Of The Bankruptcy Code Abating Rents Under Unexpired Leases Of
                Nonresidential Real Property For Restaurants Affected By Government
                Regulations [Filed 11/9/20] (Docket No. 360)
        AA.      Joinder of 530 Donelson, LLC To Objections Of Multiple Landlords To Debtors
                 Motion For Entry Of An Order Pursuant To Sections 105(A) And 503(B) Of The
                 Bankruptcy Code Abating Rents Under Unexpired Leases Of Nonresidential Real
                 Property For Restaurants Affected By Government Regulations [Filed 11/9/20]
                 (Docket No. 362)
        BB.      Objection of the Official Committee of Unsecured Creditors to Debtors'
                 Motion Seeking Global Rent Abatement [Filed 11/9/20] (Docket No. 371)

        Related Documents:

             A. Re-Notice of Hearing on Debtors' Motion for Entry of an Order Pursuant to
                Sections 105(A) and 503(B) of the Bankruptcy Code Abating Rents Under
                Unexpired Leases of Nonresidential Real Property for Restaurants Affected by
                Government Regulations [Filed 10/26/20] (Docket No. 190)

        Status: This matter is going forward as a status conference.

10.     Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to (A)
        Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
        364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash
        Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11
        U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final Hearing [Filed 10/8/20]
        (Docket No. 51)

        Response Deadline: October 27, 2020 at 4:00 p.m. (ET). Extended for STORE to October
        29, 2020 at 4:00 p.m. (ET). Extended for Simon Properties to October 30, 2020 at 4:00
        p.m. (ET). Extended to the Official Committee of Unsecured Creditors to November 5,
        2020 at 4:00 p.m. (ET).

        Responses Received:
             A. Omnibus Limited Objection of Certain PACA Creditors to (A) Debtors Motion
                for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay Certain
                Prepetition Claims (A) Arising Under the Perishable Agricultural Commodities
                Act, (B) to Critical Vendors and Service Providers, and (C) Arising Under Section
                503(B)(9) of the Bankruptcy Code; (II) Authorizing Banks to Honor and Process
                Related Checks and Electronic Transfers; and (III) Granting Related Relief; and
                (B) Debtors Motion for Entry of Interim and Final Orders (I) Authorizing Debtors



DOCS_DE:231587.2 76136/002                      10
               Case 20-12456-JTD        Doc 382       Filed 11/10/20   Page 11 of 17




                 to (A) Obtain Postpetition Financing Pursuant To 11 U.S.C. §§ 105, 361, 362,
                 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1), And 364(E) of the Bankruptcy Code
                 and (B) Use Cash Collateral Pursuant to 11 U.S.C. §363, (II) Granting Adequate
                 Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling
                 Final Hearing [Filed 10/23/20] (Docket No. 184)
             B. Objection of Brixmor Operating Partnership LP, CGI 3, LP, SCF RD Funding IV,
                LLC, STORE Master Funding XIII, LLC, STORE Master Funding XIV, LLC,
                STORE SPE Ruby Tuesday 2017-8, LLC to Motion of Debtors for Entry of
                Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
                Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),
                364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash
                Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
                Hearing [Filed 10/27/20] (Docket No. 198)
             C. Joinder of Meeker Family Limited Partnership and William V. Meeker to
                Objection of Brixmor Operating Partnership LP, CGI 3, LP, SCF RD Funding IV,
                LLC, STORE Master Funding XIII, LLC, STORE Master Funding XIV, LLC,
                STORE SPE Ruby Tuesday 2017-8, LLC to Motion of Debtors for Entry of
                Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
                Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),
                364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash
                Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
                Hearing [Filed 10/27/20] (Docket No. 199)
             D. Reservation of Rights of Ad Hoc Group of Plan Participants to Debtors' Motion
                for Entry of Interim and Final Orders, Pursuant to Sections 105, 361, 362, 363,
                364 and 507 of the Bankruptcy Code, (I) Authorizing the Debtors to Obtain
                Postpetition Financing, (II) Authorizing the Debtors' Use of Cash Collateral, (III)
                Granting Adequate Protection, and (IV) Granting Related Relief [Filed 10/29/20]
                (Docket No. 227)
             E. Joinder of Simon Property Group, Inc. To Objection Of Brixmor Operating
                Partnership LP, CGI 3, LP, SCF Rd Funding Iv, LLC, Store Master Funding XIII,
                LLC, Store Master Funding XIV, LLC And Store SPE Ruby Tuesday 2017-8,
                LLC To Motion Of Debtors For Entry Of Interim And Final Orders (I)
                Authorizing Debtors To (A) Obtain Postpetition Financing Pursuant To 11 U.S.C.
                §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3), 364(C)(1), And 364(E) Of
                The Bankruptcy Code And (B) Use Cash Collateral Pursuant To 11 U.S.C. § 363,
                (II) Granting Adequate Protection Pursuant To 11 U.S.C. §§ 361, 362, 363, And
                364, And (III) Scheduling Final Hearing [Filed 10/29/20] (Docket No. 232)
             F. Joinder of Metropolitan Knoxville Airport Authority To Objection Of Brixmor
                Operating Partnership LP, CGI 3, LP, SCF Rd Funding IV, LLC, Store Master
                Funding XIII, LLC, Store Master Funding XIV, LLC And Store SPE Ruby
                Tuesday 2017-8, LLC To Motion Of Debtors For Entry Of Interim And Final
                Orders (I) Authorizing Debtors To (A) Obtain Postpetition Financing Pursuant To


DOCS_DE:231587.2 76136/002                       11
               Case 20-12456-JTD            Doc 382       Filed 11/10/20   Page 12 of 17




                 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3), 364(C)(1), And
                 364(E) Of The Bankruptcy Code And (B) Use Cash Collateral Pursuant To 11
                 U.S.C. § 363, (II) Granting Adequate Protection Pursuant To 11 U.S.C. §§ 361,
                 362, 363, And 364, And (III) Scheduling Final Hearing [Filed 10/30/20] (Docket
                 No. 236)
             G. Objection of National Retail Property, LP; Aston Properties, Inc.; Benderson
                Development Company, LLC; Brookfield Properties Retail, Inc.; Regency
                Centers, LP; Tanger Outlet Centers, Inc.; Win Properties, Inc.; and Realty Income
                Corp. to Debtors’ Motion for an Order to Obtain Postpetition Financing [Filed
                10/30/20] (Docket No. 237)
             H. Joinder of Robert LeBoeuf to Reservation of Rights of Ad Hoc Group of Plan
                Participants to Debtors' Motion for Entry of Interim and Final Orders, Pursuant to
                Sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code, (I) Authorizing
                the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors' Use of
                Cash Collateral, (III) Granting Adequate Protection, and (IV) Granting Related
                Relief [Filed 10/30/20] (Docket No. 239)
             I. Objection of The Official Committee of Unsecured Creditors to Debtors' Motion
                Seeking Authority to Obtain Postpetition Financing and Related Relief [Filed
                11/5/20] (Docket No. 336)


        Reply:
             A. Debtors' Omnibus Reply in Support of Motion of Debtors for Entry of
                Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
                Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),
                364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash
                Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
                Hearing [Filed 11/10/20] (Docket No. 379)
                             i. Motion for Leave to File Late Reply to Objections to Motion of
                                Debtors for Entry of Interim and Final Orders (I) Authorizing
                                Debtors to (A) Obtain Postpetition Financing Pursuant to 11
                                U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1),
                                and 364(e) of the Bankruptcy Code and (B) Use Cash Collateral
                                Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III)
                                Scheduling Final Hearing [Filed 11/10/20] (Docket No. 380)

        Related Documents:

             A. Declaration of Richard F. NeJame in Support of Motion of Debtors for Entry of
                Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
                Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),
                364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash


DOCS_DE:231587.2 76136/002                           12
               Case 20-12456-JTD        Doc 382       Filed 11/10/20   Page 13 of 17




                 Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling a Final
                 Hearing [Filed 10/8/20] (Docket No. 53)
             B. Declaration of Shawn Lederman, Chief Executive Officer, in Support of Motion
                of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to (A)
                Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
                364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use
                Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling a Final
                Hearing [Filed 10/8/20] (Docket No. 54)
             C. [Signed] Interim Order (I) Authorizing Debtors to (A) Obtain Postpetition
                Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),
                364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash
                Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
                Hearing [Filed 10/9/20] (Docket No. 87)
             D. Notice of Filing Corrected Pages to Motion of Debtors for Entry of Interim and
                Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition Financing
                Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3),
                364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash Collateral
                Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11
                U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final Hearing [Filed
                10/9/20] (Docket No. 102)
             E. Notice of Entry of Interim Order and Final Hearing Regarding Motion of Debtors
                for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain
                Postpetition Financing Pursuant to 11 U.S.C. Sections 105, 361, 362, 364(C)(1),
                364(C)(2), 364(C)(3), 364(D)(1), and 364(E) of the Bankruptcy Code and (B) Use
                Cash Collateral Pursuant to 11 U.S.C. Section 363, (II) Granting Adequate
                Protection Pursuant to 11 U.S.C. Sections 361, 362, 363, and 364, and (III)
                Scheduling Final Hearing [Filed 10/9/20] (Docket No. 103)
             F. Notice of Adjourned Final Hearing Regarding Motion of Debtors for Entry of
                Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
                Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),
                364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash
                Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
                Hearing [Filed 10/29/20] (Docket No. 222)
             G. Second Notice of Adjourned Final Hearing Regarding Motion of Debtors for
                Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain
                Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
                364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use
                Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection
                Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
                Hearing [Filed 11/2/20] (Docket No. 248)


DOCS_DE:231587.2 76136/002                       13
               Case 20-12456-JTD          Doc 382       Filed 11/10/20   Page 14 of 17




        Status: This matter is going forward. The Debtors filed declarations of Mr. Lederman
        and Mr. NeJame in support of this matter which were admitted into evidence at the first
        day hearing. Mr. Lederman and Mr. NeJame will serve as the Debtors’ witnesses to the
        extent additional evidentiary support is necessary.

11.     Ruby Tuesday, Inc.'s Motion for an Order Authorizing Ruby Tuesday, Inc. to Exercise Its
        Ownership Rights Over Trust Assets Currently Held in a "Rabbi Trust" for Ruby
        Tuesday, Inc.'s Non-Qualified Executive Supplemental Pension Plan and Management
        Retirement Plan [Filed 10/15/20] (Docket No. 138)

        Response Deadline: November 5, 2020 at 4:00 p.m. (ET).
        Responses Received:
             A. Objection of the Ad Hoc Group of Plan Participants to (I) Ruby Tuesday, Inc.'s
                Motion for An Order Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership
                Rights Over Trust Assets Currently Held In A "Rabbi Trust" for Ruby Tuesday,
                Inc.'s Non-Qualified Executive Supplemental Pension Plan and Management
                Retirement Plan and (II) Ruby Tuesday, Inc.'s Motion for An Order Authorizing
                Ruby Tuesday, Inc. to Exercise Its Ownership Rights Over Trust Assets Currently
                Held in a Rabbi Trust for Ruby Tuesday, Inc.'s Non- Qualified Defined
                Contribution - Deferred Compensation Plans [Filed 11/5/20] (Docket No. 337)
                             i. Amended Exhibit 5 to Objection [Filed 11/9/20] (Docket No. 366)
             B. Joinder of Robert LeBoeuf to Objection of the Ad Hoc Group of Pan Participants
                to (I) Ruby Tuesday, Inc.'s Motion for An Order Authorizing Ruby Tuesday, Inc.
                to Exercise Its Ownership Rights Over Trust Assets Currently Held In A "Rabbi
                Trust" for Ruby Tuesday, Inc.'s Non-Qualified Executive Supplemental Pension
                Plan and Management Retirement Plan and (II) Ruby Tuesday, Inc.'s Motion for
                An Order Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership Rights Over
                Trust Assets Currently Held in a Rabbi Trust for Ruby Tuesday, Inc.'s Non-
                "Qualified Defined Contribution" - Deferred Compensation Plans [Filed 11/6/20]
                (Docket No. 345)
             C. Response of Regions Bank as Trustee to Objection of the Ad Hoc Group of
                Participants to (I) Ruby Tuesday, Inc.'s Motion for an Order Authorizing
                Ruby Tuesday, Inc. to Exercise its Ownership Rights Over Trust Assets
                Currently Held in a "Rabbi Trust" for Ruby Tuesday, Inc.'s Non-Qualified
                Executive Supplemental Pension Plan and Management Retirement Plan and
                (II) Ruby Tuesday, Inc.'s Motion for an Order Authorizing Ruby Tuesday,
                Inc. to Exercise its Ownership Rights Over Trust Assets Currently Held in a
                "Rabbi Trust" for Ruby Tuesday, Inc.'s Nonqualified "Defined
                Contribution" - Deferred Compensation Plans [Filed 11/9/20] (Docket No.
                363)
             D. Letter Response of Gerald Kaplan [Dated 11/1/20] (Docket No. N/A)




DOCS_DE:231587.2 76136/002                         14
               Case 20-12456-JTD      Doc 382        Filed 11/10/20   Page 15 of 17




        Replies:
             A. Reply of Official Committee of Unsecured Creditors in Support of Debtor
                RTI's Motions Seeking Authority to Exercise Ownership Over Trust Assets
                Currently Held in Rabbi Trusts [Filed 11/9/20] (Docket No. 370)
             B. Ruby Tuesday, Inc.'s Omnibus Reply to Objection to the Ad Hoc Group of
                Participants and Gerald Kaplan to (I) Ruby Tuesday, Inc.'s Motion for An
                Order Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership Rights
                Over Trust Assets Currently Held In A "Rabbi Trust" for Ruby Tuesday,
                Inc.'s Non-Qualified Executive Supplemental Pension Plan and Management
                Retirement Plan and (II) Ruby Tuesday, Inc.'s Motion for An Order
                Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership Rights Over
                Trust Assets Currently Held in a "Rabbi Trust" for Ruby Tuesday, Inc.'s
                Nonqualified "Defined Contribution" Deferred Compensation Plans [Filed
                11/9/20] (Docket No. 372)

        Related Documents: None at this time.

        Status: This matter is going forward. Mr. Sugi Hadijiwaya of CR3 Partners, LLC, the
        Debtors’ financial advisor, will serve as the Debtors’ witness on this matter.

12.     Ruby Tuesday, Inc.'s Motion for an Order Authorizing Ruby Tuesday, Inc. to Exercise Its
        Ownership Rights Over Trust Assets Currently Held in a "Rabbi Trust" for Ruby
        Tuesday, Inc.'s Non-Qualified "Defined Contribution" - Deferred Compensation Plans
        [Filed 10/15/20] (Docket No. 140)

        Response Deadline: November 5, 2020 at 4:00 p.m. (ET).

        Responses Received:
             A. Objection to Ruby Tuesday, Inc.'s Motion for an Order Authorizing Ruby
                Tuesday, Inc. to Exercise Its Ownership Rights Over Trust Assets Currently Held
                in a "Rabbi Trust" for Ruby Tuesday, Inc.'s Non-Qualified "Defined
                Contribution" - Deferred Compensation Plans Filed by Gerald Kaplan [Filed
                11/5/20] (Docket No. 295)
             B. Objection of the Ad Hoc Group of Plan Participants to (I) Ruby Tuesday, Inc.'s
                Motion for An Order Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership
                Rights Over Trust Assets Currently Held In A "Rabbi Trust" for Ruby Tuesday,
                Inc.'s Non-Qualified Executive Supplemental Pension Plan and Management
                Retirement Plan and (II) Ruby Tuesday, Inc.'s Motion for An Order Authorizing
                Ruby Tuesday, Inc. to Exercise Its Ownership Rights Over Trust Assets Currently
                Held in a Rabbi Trust for Ruby Tuesday, Inc.'s Non- Qualified Defined
                Contribution - Deferred Compensation Plans [Filed 11/5/20] (Docket No. 337)
             C. Joinder of Robert LeBoeuf to Objection of the Ad Hoc Group of Pan Participants
                to (I) Ruby Tuesday, Inc.'s Motion for An Order Authorizing Ruby Tuesday, Inc.
                to Exercise Its Ownership Rights Over Trust Assets Currently Held In A "Rabbi


DOCS_DE:231587.2 76136/002                      15
               Case 20-12456-JTD       Doc 382       Filed 11/10/20   Page 16 of 17




                 Trust" for Ruby Tuesday, Inc.'s Non-Qualified Executive Supplemental Pension
                 Plan and Management Retirement Plan and (II) Ruby Tuesday, Inc.'s Motion for
                 An Order Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership Rights Over
                 Trust Assets Currently Held in a Rabbi Trust for Ruby Tuesday, Inc.'s Non-
                 "Qualified Defined Contribution" - Deferred Compensation Plans [Filed 11/6/20]
                 (Docket No. 345)
             D. Response of Regions Bank as Trustee to Objection of the Ad Hoc Group of
                Participants to (I) Ruby Tuesday, Inc.'s Motion for an Order Authorizing
                Ruby Tuesday, Inc. to Exercise its Ownership Rights Over Trust Assets
                Currently Held in a "Rabbi Trust" for Ruby Tuesday, Inc.'s Non-Qualified
                Executive Supplemental Pension Plan and Management Retirement Plan and
                (II) Ruby Tuesday, Inc.'s Motion for an Order Authorizing Ruby Tuesday,
                Inc. to Exercise its Ownership Rights Over Trust Assets Currently Held in a
                "Rabbi Trust" for Ruby Tuesday, Inc.'s Nonqualified "Defined
                Contribution" - Deferred Compensation Plans [Filed 11/9/20] (Docket No.
                363)

        Replies:
             A. Reply of Official Committee of Unsecured Creditors in Support of Debtor
                RTI's Motions Seeking Authority to Exercise Ownership Over Trust Assets
                Currently Held in Rabbi Trusts [Filed 11/9/20] (Docket No. 370)
             B. Ruby Tuesday, Inc.'s Omnibus Reply to Objection to the Ad Hoc Group of
                Participants and Gerald Kaplan to (I) Ruby Tuesday, Inc.'s Motion for An
                Order Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership Rights
                Over Trust Assets Currently Held In A "Rabbi Trust" for Ruby Tuesday,
                Inc.'s Non-Qualified Executive Supplemental Pension Plan and Management
                Retirement Plan and (II) Ruby Tuesday, Inc.'s Motion for An Order
                Authorizing Ruby Tuesday, Inc. to Exercise Its Ownership Rights Over
                Trust Assets Currently Held in a "Rabbi Trust" for Ruby Tuesday, Inc.'s
                Nonqualified "Defined Contribution" Deferred Compensation Plans [Filed
                11/9/20] (Docket No. 372)

        Related Documents: None at this time.

        Status: This matter is going forward. Mr. Sugi Hadijiwaya of CR3 Partners, LLC, the
        Debtors’ financial advisor, will serve as the Debtors’ witness on this matter.




DOCS_DE:231587.2 76136/002                      16
               Case 20-12456-JTD   Doc 382     Filed 11/10/20   Page 17 of 17



Dated: November 10, 2020                PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware


                                        /s/ James E. O’Neill
                                        Richard M. Pachulski (CA Bar No. 90073)
                                        Malhar S. Pagay (CA Bar No. 189289)
                                        James E. O’Neill (Bar No. 4042)
                                        Victoria A. Newmark (CA Bar No. 183581)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899-8705 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Facsimile: 302-652-4400
                                        Email: rpachulski@pszjlaw.com
                                               mpagay@pszjlaw.com
                                               joneill@pszjlaw.com
                                               vnewmark@pszjlaw.com

                                        Counsel to the Debtors and Debtors in Possession




DOCS_DE:231587.2 76136/002                17
